 



     
EX-10.22
   
(Exhibit 10.22)
  2007 Director (Non-management) Compensation

Director (Non-management) Compensation
Financial Institutions, Inc.

         
Annual Retainer
       
Chairman of the Board
  $ 40,000  
Chairman of the Audit Committee
  $ 15,000  
Other Board Members
  $ 10,000  
 
       
Board Meeting Fee
       
Chairman of the Board
  $ 3,000  
Other Board Members
  $ 1,200  
Teleconference Board Meeting
       
Chairman of the Board
  $ 2,000  
Other Board Members
  $ 800  
 
       
Board Committee Fees
       
Chairman of the Committee
  $ 1,550  
Other Committee Members
  $ 750  
Teleconference Committee Meeting
       
Chairman of the Committee
  $ 1,000  
Other Committee Members
  $ 500  

Five Star Bank

         
Annual Retainer
       
Chairman of the Board
  $ 30,000  
Chairman of the Audit Committee
  $ 5,000  
Other Board Members
  $ 5,000    
Board Meeting Fee
       
Chairman of the Board
  $ 0 (1)
Other Board Members
  $ 0 (1)
Teleconference Board Meeting
       
Chairman of the Board
  $ 0 (1)
Other Board Members
  $ 0 (1)
 
       
Board Committee Fees
       
Chairman of the Committee
  $ 0 (1)
Other Committee Members
  $ 0 (1)
Teleconference Committee Meeting
       
Chairman of the Committee
  $ 0 (1)
Other Committee Members
  $ 0 (1)

 

(1)   No Board or Board Committee Fee will be paid for a Five Star Bank Board
meeting held on the same day as a Financial Institutions, Inc. meeting. In the
event the Five Star Bank Board or a Committee of the Five Star Bank Board meets
on a day other than a day of a Financial Institutions, Inc. meeting, Board and
Committee fees will be paid in the same amounts as Financial Institutions, Inc.
Board or Committee fees.

Financial Institutions, Inc. and Five Star Bank will pay 50% of the annual
retainers at the Company’s annual organizational meeting which is scheduled for
May 2, 2007 and 50% six months thereafter. The first 50% of the annual retainers
will be paid with the issuance of shares of the Company’s stock equal to the
number of shares represented by the value of 50% of the annual retainers divided
by the Company’s closing market price on the date of the annual organization
meeting. The second 50% of the annual retainers will be paid in cash. Each
director may elect to receive the first 50% of the annual retainers in cash
instead of the Company’s stock. Also the Chairman of the Board will be provided
with the use of a Company owned vehicle and all other Directors will receive a
mileage reimbursement for travel to Board and Committee meetings.
In addition, non-management directors will be granted nonqualified stock options
under the Company’s 1999 Directors Stock Incentive Plan at the 2007 Company
annual organizational meeting. Grants will be for 1,000 shares to each Financial
Institutions, Inc. Director and 1,000 shares to each Five Star Bank Director.
The exercise price of the grants will be the fair market value of the common
stock at the time the option is granted. Each option will vest over a three-year
period with 33 1/3% vesting each year on the anniversary date of the grant. Each
option will have an expiration date ten years from the date of the grant.

 